Case 2:20-cv-00078-JRG Document 71-11 Filed 12/04/20 Page 1 of 2 PageID #: 1902




                        Exhibit I
       Case 2:20-cv-00078-JRG Document 71-11 Filed 12/04/20 Page 2 of 2 PageID #: 1903




Cellular Communications Equipment LLC v. HMD Global Oy, No. 20-78 (E.D. Texas),
Subpoenas to Acacia Research Corporation
Jen Kash <jen@warrenlex.com>                                                         Thu, Nov 5, 2020 at 10:57 AM
Reply-To: buck@matters.warrenlex.com
To: Warren Lex Project Buck <buck@matters.warrenlex.com>
Cc: jrastegar@bcpc-law.com, 20-78 <20-78@cases.warrenlex.com>, CCE-Service@bcpc-law.com

 Hello Jonathan,

 I write to follow-up on my letter sent Tuesday, November 3, regarding HMD Global’s subpoena to Acacia
 Research Corporation.

 My letter suggested a meet and confer today, November 5, 2020 at 11:00 a.m. CT. I dialed in to the call this
 morning, but you were not there. Please let me know when you are available to resume our meet and
 confer and address the issues as set forth in my letter of November 3. I will resend a dial-in once we set the
 time.

 I look forward to speaking with you. Thank you for your continued time and courtesy in this matter.

 Best, Jen

 [Quoted text hidden]




                                                                                                                  1/1
